ACCEPTED
                                                                                          03-15-00473-CR
                                                                                                  6612953
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     8/24/2015 8:21:09 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                      IN THE THIRD COURT OF APPEALS
                             AT AUSTIN, TEXAS
                                                                         FILED IN
JAMES ERIC GRANT,                        §                        3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
        Appellant                        §                        8/24/2015 8:21:09 AM
                                         §         CAUSE NO. 03-15-00473-CR
                                                                    JEFFREY D. KYLE
V.                                       §         TRIAL COURT NO. 69,168 Clerk
                                         §
THE STATE OF TEXAS,                      §
        Appellee                         §

                             MOTION TO WITHDRAW

 TO THE HONORABLE JUDGES OF SAID COURT:

       NOW COMES T i m Copeland, PO Box 399, Cedar Park, Texas 78613,

 appellate attorney for James Eric Grant, and respectfully moves this Honorable

 Court to allow said attorney to withdraw as attorney of record in this matter,

 terminating his representation of the above referenced appellant and for good

 cause would respectfully show this Honorable Court as follows:

                                             I.

       Contemporaneous with the filing of this Motion to Withdraw, counsel has

 filed an Anders brief. Withdrawal of counsel is necessary to permit Mr. Grant to

 file a pro se response brief, if he so desires.
                                          II.

                                Pending Deadlines

      Appellant’s brief is due September 11, 2015.

                                          III.

                  Documents Filed and Prepared for Defendant

      Counsel has prepared a docketing statement and Appellant’s Brief in this

cause, and has filed same with this Court. Counsel previously prepared

Appellant’s Notice of Appeal, Request for Reporter’s Record and Designations of

Clerk’s Record.

                                          IV.

                  Notice of Last Known Address of Defendant

      Counsel has notified Appellant of the filing of this Motion to Withdraw and

of the filing of this brief by mailing a copy of this Motion to Appellant’s last

known mailing address by regular, first class mail and by certified mail, return

receipt requested, and addressed as follows:

                               James Eric Grant
                               TDCJ No. 01936588
                               Darrington Unit
                               59 Darrington Road
                               Rosharon, TX 77583

                                     V.

      WHEREFORE, Movant prays this Honorable Court to allow Movant to

withdraw from the representation of appellant and would, in all things, relieve
Movant herein, discharging Movant from her obligations and responsibilities to

this Defendant in this matter.

                                      Respectfully submitted,

                                      COPELAND LAW FIRM
                                      P.O. Box 399
                                      Cedar Park, TX 78613
                                      Pho: 512.897.8126
                                      Fax: 512.215.8114
                                      Email: tcopeland14@yahoo.com

                                      /s/ Tim Copeland
                                          Tim Copeland
                                          State Bar No. 04801500
                                          Attorney for Appellant


                   CERTIFICATE OF SERVICE AND OF
                      COMPLIANCE WITH RULE 9

       This is to certify that on August 24, 2015, a true and correct copy of the
above and foregoing document was served on Bob Odom, Assistant District
Attorney of Bell County, P.O. Box 540, Belton, Texas 76513 and on James Eric
Grant, TDCJ No. 01936588, Darrington Unit, 59 Darrington Rd., Rosharon, TX 77583 in
accordance with the Texas Rules of Appellate Procedure, and that Appellant’s
brief is in compliance with Rule 9 of the Texas Rules of Appellate Procedure and
that portion which must be included under Rule 9.4(i)(1) contains 462 words.
Further, Counsel certifies that h e has complied with the dictates of Kelly v.
State insofar as providing a motion for Mr. Grant to gain access to his appellate
records if he so chooses.


                                           /s/ Tim Copeland
                                           Tim Copeland